Name: Commission Regulation (EEC) No 4158/87 of 23 December 1987 laying down transitional measures for 1988 for imports into Spain of certain live pigs
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  international trade
 Date Published: nan

 Official Journal of the European Communities No L 392 /4131 . 12 . 87 COMMISSION REGULATION (EEC) No 4158/87 of 23 December 1987 laying down transitional measures for 1988 for imports into Spain of certain live pigs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 90 thereof, Whereas the period laid down in Article 90 ( 1 ) of the Act of Accession has been extended to 31 December 1989 by Council Regulation (EEC) No 4007 / 87 ('), Whereas the liberalization of trade following Accession has led to a substantial increase in the volume of imports into Spain of certain live pigs from other Member States , in particular of piglets ; whereas in view of the serious economic difficulties which this created for piglet producers in Spain transitional measures were introduced by Regulation (EEC) No 494 / 87 (2) for the period from 22 February to 31 December 1987 in order to alleviate the situation of these producers ; Whereas the situation of piglet producers in Spain remains sufficiently serious to justify further transitional measures to apply for 1988 ; Whereas these transitional measures should take the form of a monthly quota opened without discrimination between economic operators ; whereas with a view to the eventual liberalization of imports of piglets into Spain provision should be made for a progressive increase in the quota ; Whereas these measures should allow the producers concerned to adapt to the application of the common organization of the market in pigmeat while creating minimum disturbance to trade ; Whereas , to ensure proper management of the quotas , applications for import authorizations should be subject to the lodging of a security to cover, as a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/ 85 ( 3 ), as amended by Regulation (EEC) No 1181 / 87 (4), the actual import of the goods ; Whereas provision should be made for Spain to communicate information to the Commission on the application of the quotas ; whereas Regulation (EEC) No 494/ 87 should be repealed ; and for the review thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Subject to Article 4 the quotas which Spain may apply to imports of certain live pigs from other Member States up to 31 December 1988 , together with the periods applicable thereto , shall be as shown in the Annex . Article 2 1 . The Spanish authorities shall issue import author ­ izations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security . The primary requirement within the meaning of Article 20 of Regu ­ lation (EEC) No 2220 / 85 covered by the security shall consist in the actual import of the goods . Article 3 The Spanish authorities shall communicate to the Commission the measures which they adopt for the implementation of Article 2 . They shall transmit, not later than the 15th day of each month , the following information on import author ­ izations issued in the preceding month :  the quantities covered by the import authorizations issued , by Member State of provenance,  the quantities imported , by Member State of provenance . Article 4 This Regulation shall be subject to an initial review after a period of three months from the date of its entry into force . Article 5 Regulation (EEC) No 494/ 87 is hereby repealed . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0) OJ No L 378 , 31 . 12 . 1987 , p . 1 . ( 2 ) OJ No L 50 , 19 . 2 . 1987 , p . 15 . O OJ No L 205 , 3 . 8 . 1985 , p . 5 . ( 4 ) OJ No L 113 , 30 . 4 . 1987 , p . 31 . No L 392 /42 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission, Frans ANDRIESSEN Vice-President ANNEX CN code Description Quota(Number) Period covered by quota 0103 91 10 Live swine, other than pure bred breeding animals, of domestic species, weighing less than 50 kg 57 000 59 000 61 000 63 000 65 000 67 000 69 000 71 000 73 000 75 000 77 000 79 000 1 to 31 January 1988 1 to 29 February 1988 1 to 31 March 1988 1 to 30 April 1988 1 to 31 May 1988 1 to 30 June 1988 1 to 31 July 1988 1 to 31 August 1988 1 to 30 September 1988 1 to 31 October 1988 1 to 30 November 1988 1 to 31 December 1988